Citation Nr: 0429193	
Decision Date: 10/25/04    Archive Date: 11/08/04

DOCKET NO.  03-05 446A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for nephritis (claimed 
as kidney trouble).

2.  Entitlement to service connection for bronchial asthma.


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The veteran had recognized service with the Philippine Scouts 
from July 1946 to April 1949.

The appeal comes before the Board of Veterans' Appeals 
(Board) from the June 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines.

In October 2003, the veteran testified at a hearing before 
the undersigned Veterans Law Judge of the Board.


FINDINGS OF FACT

1.  There is no competent medical evidence of nephritis in 
service or within the first year post service.  

2.  There is no competent medical evidence of current 
nephritis, and none of any nephritis causally associated with 
the veteran's period of service.

3.  There is no competent medical evidence of bronchial 
asthma in service.  

4.  There is no competent medical evidence of current 
bronchial asthma, and none of any bronchial asthma causally 
associated with the veteran's period of service.


CONCLUSIONS OF LAW

1.  Nephritis was not incurred in or aggravated by service 
and nephritis may not be presumed to have been incurred 
during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.326 (2003).

2.  Bronchial asthma was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a).  This collection of laws is generally 
known as the Veterans Claims Assistance Act (VCAA).  

The law requires VA to inform veterans of the evidence needed 
to substantiate their claims, what specific evidence they are 
responsible for obtaining, and what specific evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a).  VA regulations 
also specify that VA will instruct veterans to submit 
relevant evidence in their possession.  38 C.F.R. § 3.159(b).  
VA has fulfilled these requirements by issuing VCAA letters 
in November 2001 and February 2002.  The veteran was then 
informed of development that would be undertaken with his 
assistance in furtherance of his claims.  VA also then 
informed the veteran that it was ultimately his 
responsibility to see that evidence in furtherance of his 
claims is obtained.  VA did not specifically ask for all 
evidence in the veteran's possession.  However, that is not a 
development failure where, as here, the veteran testified at 
his October 2003 hearing that he had no further evidence to 
submit.  

A transcript of that October 2003 hearing afforded the 
veteran is contained in the claims folder.  The claims folder 
also contains a December 2001 letter from Nello Y. Roa, M.D., 
informing of his treatment of the veteran for three months 
beginning in August 1950, and informing that records of that 
treatment were destroyed.  Also of record is a letter from 
Western Leyte Provincial Hospital, dated November 2001, 
informing that the veteran only received dental treatment at 
that facility.  The RO made reasonable efforts to obtain 
treatment records from sources indicated by the veteran.  In 
a March 2001 authorization for release of medical records, 
the veteran reported treatment by Dr. Jose Silao in Baybay 
Leyte; Dr. Pedro Labag, in Hilapnitan, Baybay Leyte; Dr. 
Nicasio Napoles, in Barangay Gabas, Baybay Leyte; and Dr. 
Quirino Sanchez, in Barangay Gabas, Baybay Leyte.  The RO 
sent letters in November 2001 requesting treatment from each 
of these sources.  The above-noted responses were received 
from Dr. Roa and Western Leyte Provincial Hospital, with the 
other medical treatment professionals not providing any 
responses.  Letters to Dr. Napoles and Dr. Sanchez were 
returned by the postal service as unknown.  The veteran was 
informed of these evidentiary developments by the February 
2002 VCAA letter and by a statement of the case issued in 
February 2003.  

While the veteran in hearing testimony informed of current or 
recent treatment of a spot on the lungs with vitamins by Dr. 
Moga, records of such recent treatment provide no reasonable 
possibility of evidence causally linking current bronchial 
asthma to the veteran's period of service over 50 years ago.  
Accordingly, there is no reasonable possibility of such 
evidence of treatment for a different current lung disorder 
that would further the veteran's claim of entitlement to 
service connection for bronchial asthma, since, as discussed 
below, the veteran has proffered no cognizable evidentiary 
basis for linking any current asthma, even if diagnosed, to 
his period of service.  Thus there is no duty to assist, 
including pursuant to the VCAA, in requesting or obtaining 
records of current vitamin treatment for a spot on the lungs.  

The Court has interpreted 38 U.S.C.A. § 5103A as requiring VA 
to obtain a medical opinion in any compensation claim in 
which the veteran provides medical evidence of a current 
disability, lay evidence of an in-service disease or injury, 
and lay evidence of continuing symptomatology since service.  
Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Court 
implied that an opinion in this situation is necessary, 
regardless of the contradictory evidence of record regarding 
an in-service disease or injury or any finding regarding the 
credibility or probative value of the veteran's statements.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reviewed the relevant subsection of the 
regulation, 38 C.F.R. § 3.159(c)(4)(i)(A)-


(C), in Paralyzed Veterans of America, et. al., v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  The 
Federal Circuit noted that the regulation, unlike the 
statute, contained a requirement that the claimant establish 
that he has suffered an event, injury, or disease in service 
in order to trigger VA's obligation to provide a VA medical 
examination or obtain a medical opinion.  The Federal Circuit 
found that the regulation properly filled a gap left in the 
statute.  The Federal Circuit referenced a preceding section 
of the statute, 38 U.S.C.A. § 5103A(a)(2), which indicates 
that VA is not required to provide assistance to a claimant 
if no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  The Federal Circuit 
found that, if the evidence of record does not establish that 
the veteran suffered an event, injury, or disease in service, 
no reasonable possibility exists that providing a medical 
examination or obtaining a medical opinion would substantiate 
the claim.  In making this finding the Federal Circuit noted 
the arguments made by the Secretary that "a medical 
examination or opinion generally could not fill the gap left 
by the other evidence in establishing a service connection."  
Paralyzed Veterans of America, et. al., 345 F.3d at 1356.  

Hence, in this case, as discussed below, while the veteran 
has provided a December 2001 medical statement by Dr. Roa 
that he treated the veteran approximately 16 months post 
service for nephritis and bronchial asthma, there is no 
medical evidence of either of these disorders in service.  
Absent such evidence of inservice disorders, there is no 
reasonable possibility that a current medical opinion could 
cure those deficiencies by establishing the existence of an 
event, injury or disease in service which is related to any 
current nephritis or bronchial asthma.  Paralyzed Veterans of 
America.  Because that is the case, there was no duty to 
obtain a current opinion addressing the question of a nexus 
between service and current nephritis or bronchial asthma. 

In September 2001 the RO received a reply to a request for 
military medical records from the National Personnel Records 
Center (NPRC) informing that his records were not available, 
and that they may have been destroyed by fire.  The fact that 
the veteran's service medical records are not available is 
not fatal to the veteran's claim. Smith v. Derwinski, 2 Vet. 
App. 147 (1992).  The veteran can submit alternative evidence 
associating the claimed disorders to service.  VA does have a 
heightened duty to assist the veteran in the development of 
his claim.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issue on appeal.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Court has recently held that the notice requirements in 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) must be 
provided to a claimant prior to initial RO adjudication of 
the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Here, VCAA notice was issued in February 2002, prior to 
initial adjudication of the appealed claims in June 2002.  
Nonetheless, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) remain applicable, including provisions 
pertaining to when notice is issued.  In this instance, 
however, the Board finds that the veteran was provided the 
necessary notice and assistance required, as discussed above, 
since he was given ample notice and opportunity to remedy 
deficiencies in his claims.

Assuming arguendo that VA did fail to fulfill any duty to 
notify and assist the claimant, the Board finds any such 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

The veteran contends that he is entitled to service 
connection for nephritis and bronchial asthma, based on 
treatment for these disorders shortly after service, and 
based on the recurrence of these disorders recently.  

Service connection is granted for disability resulting from 
injury or disease incurred or aggravated in military service.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  
To establish service connection, there must be evidence of an 
etiologic relationship between a current disability and 
events in service or an injury or disease incurred there.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
In order to establish service connection for a disability, 
there must be objective evidence that establishes that the 
disability either began in or was aggravated by service.  38 
U.S.C.A. § 1110.  Secondary service connection may be granted 
where the evidence shows that a chronic disability has been 
caused or aggravated by a service-connected disability.  38 
C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  
Certain diseases, such as nephritis, may be subject to 
service connection based on presumed incurrence in service if 
manifested to a compensable degree within one year subsequent 
to service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

The veteran has testified before the undersigned in October 
2003 that his kidney problems began around 1949 with symptoms 
including pain in the back area around his waist, and in the 
stomach, and in the back of the neck.  He added that he was 
treated for the disorder by Dr. Roa in 1949 or 1950 for a 
period of two months, which caused his symptoms to stop.  He 
testified that his kidney symptoms had resumed in the current 
year, with problems in his back, around his waist, and in the 
back of his neck.  However, he added that he had not sought 
any current treatment for these problems.  

Regarding his bronchial asthma, the veteran testified that he 
had chest pains and back pains and sought treatment with Dr. 
Roa also around 1949 or 1950, which caused his symptoms to 
stop.  However, he testified that his symptoms resumed in the 
1980's, when he sought treatment at the Western Leyte 
Provincial Hospital, where he was told that he had a spot in 
his lung.  He added that at the time he was spitting blood.  
He testified that currently he was being treated by Dr. Moga, 
at Bay-Bay Health Center, with vitamins for a spot on his 
lungs.  

The single piece of pertinent medical evidence presented in 
this case is a December 2001 letter from Nello Y. Roa, M.D., 
a private physician whom the veteran has testified treated 
him in 1949 or 1950 for his claimed nephritis and bronchial 
asthma.  In the letter, Dr. Roa informs that the veteran was 
first treated in August 1950 for a period of three months, 
with diagnoses then assigned including bronchial asthma and 
chronic nephritis.  However, that physician informs that no 
X-rays, laboratory examinations, or diagnostic tests were 
performed.  He further informs that his records of treatment 
of the veteran were destroyed by typhoon Amy, and that his 
current report of this treatment in 1950 is based on his 
recollection.  

Accepting Dr. Lao's report of diagnosis and treatment for the 
veteran's claimed nephritis and bronchial asthma as accurate, 
the Board notes that the veteran's claim for service 
connection for these disorders still cannot be supported, 
since this diagnosis and treatment was over a year following 
the veteran's separation from service in April 1949.  Dr. 
Lao's letter cannot support onset of the claimed disorders 
within the veteran's period of service.  

Further, the veteran has stated that he has not received 
recent treatment for claimed nephritis, and hence there is no 
medical evidence of current nephritis.  While the veteran has 
testified to treatment by Dr. Moga for a spot on the lungs, 
he has not reported current treatment for bronchial asthma. 
It thus appears that there is only the veteran's lay 
supposition to support whether the veteran currently has 
bronchial asthma or nephritis.  

The veteran's own statements regarding his claimed nephritis 
or bronchial asthma are not cognizable as evidence that the 
veteran had those disorders in service or shortly after 
service, or that he has those disorders now, since those 
questions of medical diagnosis are beyond the veteran's 
purview for purposes of VA adjudication.  Lay persons are not 
competent to offer medical opinions; where the determinative 
issue involves a medical diagnosis, competent medical 
evidence is required.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

Dr. Roa in his December 2001 letter reported earlier symptoms 
of the claimed disorders in 1947 and 1948, as relayed to him 
by the veteran, but there are no medical records to support 
these reports of earlier symptoms.  Dr.  Lao's report of the 
veteran's account of symptoms during service cannot support 
the veteran's claim.  A bare transcription of lay history, 
unenhanced by additional comment by the transcriber, is not 
competent medical evidence merely because the transcriber is 
a health care professional.  LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  In this case, Dr. Roa only noted the 
medical history prior to his reported treatment in August 
1950, and did not make any assessment as to presence of any 
disorder during the veteran's period of service.  This 
history of symptoms in service was unenhanced by medical 
comment by Dr. Roa and therefore cannot support the appealed 
claims.  LeShore.  

Bronchial asthma is not afforded a one-year-post-service 
presumption for service connection.  38 C.F.R. §§ 3.307, 
3.309.  While the presumptions may be applied for nephritis, 
the claims folder contains no medical evidence of nephritis 
being present to a disabling degree within the first year 
post service.  Hence, the evidence does not show that the 
veteran qualifies for the one-year-post-service presumption.  
38 C.F.R. §§ 3.307, 3.309.  

Thus, the claims folder is without cognizable evidence of 
current nephritis and current bronchial asthma.  The claims 
folder is also absent cognizable evidence of the presence of 
those disorders in service or of a causal link between the 
veteran's period of service and any current nephritis or 
bronchial asthma, and is absent cognizable evidence of 
nephritis present within the first-year-post-service 
presumptive period for that disorder.  Without cognizable 
evidence to support these evidentiary bases for service 
connection, the preponderance of the evidence is against the 
claims of entitlement to service connection for nephritis and 
bronchial asthma, including against entitlement to service 
connection for nephritis on a first-year-post-service 
presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309.  
Because the preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).






ORDER

Service connection for nephritis is denied.

Service connection for bronchial asthma is denied.  



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



